PER CURIAM.
Appellant seeks reversal of his adjudication of delinquency for violation of § 811.-16, Fla.Stat, F.S.A. [buying, receiving or aiding in the concealment of stolen property, to wit: a calculator].
The State having confessed error inasmuch as appellant was taken into custody in violation of the Fourteenth Amendment to the United States Constitution and the prosecution having failed in its burden to establish the voluntariness of appellant’s confession obtained after the illegal arrest, appellant’s adjudication of delinquency is reversed.
So ordered.